NUMBER 13-12-00401-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

GUADALUPE CORTEZ,                                                      Appellant,


                                         v.


THE STATE OF TEXAS,                                                    Appellee.


                  On appeal from the 148th District Court
                        of Nueces County, Texas.


                       MEMORANDUM OPINION

  Before Chief Justice Valdez and Justices Rodriguez, and Longoria
             Memorandum Opinion by Justice Longoria
      By two issues, Guadalupe Cortez appeals the trial court’s judgment revoking his

deferred adjudication community supervision, adjudging him guilty, and imposing a two

year prison sentence for the second degree felony offense of possession of four grams
or more but less than two hundred grams of cocaine. See TEX. HEALTH & SAFETY CODE

ANN. § 481.102(3)(d) (West 2010) (“Penalty Group 1 [includes] . . . [c]ocaine . . . .”); id. §

481.115(d) (West 2010) (“Possession of [a] [s]ubstance in Penalty Group 1 . . . is a felony

of the second degree if the amount of the controlled substance possessed is, by

aggregate weight, including adulterants or dilutants, four grams or more but less than 200

grams.”); TEX. PENAL CODE ANN. § 12.33(a) (West 2011) (“An individual adjudged guilty

of a felony of the second degree shall be punished by imprisonment in the Texas

Department of Criminal Justice for any term of not more than 20 years or less than 2

years.”); TEX. CODE CRIM. PROC. ANN. art. 42.12, § 5(b) (West Supp. 2013) (“The

determination to proceed with an adjudication of guilt on the original charge is reviewable

in the same manner as a revocation hearing conducted under Section 21 in a case in

which an adjudication of guilt had not been deferred.”). For the reasons set forth below,

we affirm the trial court’s judgment.

       In his first issue, Cortez contends that the evidence presented by the State at the

hearing on the State’s motion to revoke was insufficient to support the trial court’s finding

that he violated the terms and conditions of his probation by committing the new offenses

of unlawful possession of a firearm and possession of a controlled substance (namely,

cocaine) within 1,000 feet of a drug-free zone with intent to deliver. See TEX. PENAL CODE

ANN. § 46.04 (West 2011) (“Unlawful Possession of Firearm”); TEX. HEALTH & SAFETY

CODE ANN. § 481.112 (West 2010) (“Offense: Manufacture or Delivery of Substance in

Penalty Group 1”); id. § 481.134 (West Supp. 2013) (“Drug-Free Zones”). The State

alleged, and the trial court found to be “true,” fourteen different violations. Cortez pled

“true” to twelve of the fourteen violations, including failure to pay various fees, failure to



                                              2
report any change of residence, job, or job status, failure to attend “felony victim impact

panel,” failure to participate in the “specialized caseload for substance abuse program”

by failing to report in March, April, May, June, and July 2011, failure to attend “Coastal

Bend Outpatient Program,” and failure to complete 45.75 of 120 hours of community

service restitution. On appeal, Cortez has not challenged the trial court’s finding that he

committed the twelve violations to which he pled “true.” See Moses v. State, 590 S.W.2d
469, 470 (Tex. Crim. App. 1979) (“Appellant’s plea of true, standing alone is sufficient to

support the revocation of probation.”). Since “proof of a single violation will support

revocation,” Cortez cannot establish reversible error by demonstrating that the evidence

is insufficient to support the trial court’s finding with respect to the two new offense

violations involving unlawful possession of a firearm and possession of cocaine with intent

to distribute. Garcia v. State, 387 S.W.3d 20, 26 (Tex. Crim. App. 2012). Accordingly,

Cortez’s first issue is overruled.

       In his second issue, Cortez contends for the first time on appeal that the trial court

violated his rights under the Eighth and Fourteenth Amendments to the United States

Constitution by imposing a sentence that was disproportionate to the seriousness of the

alleged offense. See U.S. CONST. amends. VIII, XIV. Cortez’s failure to specifically object

to an alleged disproportionate or cruel and unusual sentence in the trial court or in a post-

trial motion waived any error for the purposes of appellate review. See Rhoades v. State,

934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (“Since, appellant is raising this argument

for the first time on appeal, any error is waived.”); Noland v. State, 264 S.W.3d 144, 151

(Tex. App.—Houston [1st Dist.] 2007, pet. ref’d) (“[I]n order to preserve for appellate

review a complaint that a sentence is grossly disproportionate, constituting cruel and



                                             3
unusual punishment, a defendant must present to the trial court a timely request,

objection, or motion stating the specific grounds for the ruling desired.”). Accordingly,

Cortez’s second issue is overruled.

       The trial court’s judgment is affirmed.




                                                 NORA L. LONGORIA
                                                 Justice
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
27th day of March, 2014.




                                             4